Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of claims 1-17 and 20-30 in the reply filed on 06/23/2021 is acknowledged. Claims 1-17 and 20-30 are currently under examination and the subject of the present Office Action. Claims 18-19 and 31-35 are withdrawn from consideration without traverse. 
As such, the restriction is made final.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/13/2020 and 01/26/2021 have been considered here.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
Claim 1 reads “75 t. % or more” which should read “75 wt. % or more”. 
Claim 3 reads “form a eutectic mixture” which should read “form an eutectic mixture”.
Claim 6 reads “wherein topical analgesic spray composition” which should read “wherein the topical analgesic spray composition”.
Claim 10 reads “dimjethylaminoethyl” which should read “dimethylaminoethyl”.
Claim 20 reads “50 o 70 wt. % ethanol” which should read “50 to 70 wt. % ethanol”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 20-30 6-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “75 t. % or more of one or more propellants” however one with ordinary skill in the art at the time of the effective filing date would not understand what is meant by “t. %” and would not understand the metes and bounds of the claim as written because the meaning of “t. %” is not known, thus the claim is indefinite. For purposes of search and examination, the limitation is understood as “75 wt. % or more of one or more propellants.” 
Claim 14 recites the limitation of “wherein the one or more essential oils comprises one or more of peppermint (Menthapiperita) oil, eucalyptus (Eucalyptus globulus) oil, rosemary (Rosmarinus officinalis) oil, clove (Eugenia caryophyllata) oil, Spanish marjoram (Thymus mastichina) oil and frankincense (Olibanum or Boswellia carterii) oil” however it is not clear as to whether “Spanish Spanish marjoram (Thymus mastichina) oil, and frankincense (Olibanum or Boswellia carterii) oil.”
Claim 20 recites the limitation of “50 o 70 wt. % ethanol”, however one with ordinary skill in the art would not understand what is meant by “50 o 70 wt.%” as the meaning of “o” is not known. Thus the claim is indefinite. For the purposes of search and examination, the limitation is understood as “50 to 70 wt. % ethanol.”
Claims 2-13, 15-17, and 21-30 are indefinite as they depend on indefinite claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both claims 6 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) as evidenced by US Patent 6653352 B2 (Barr, 2003).

In regards to claim 1, Saijo teaches an anti-inflammatory analgesic spray comprising 3.0% of 1-menthol, 2.5% of camphor by weight, 39.8% by weight of ethanol, and 25% by weight dimethyl ether as a propellant, along with 50% by weight of butane (see Saijo, paragraph 0040). Barr teaches that butane is a known propellant as well (see Barr, column 7, lines 11-15). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 
In regards to claim 3, as Saijo discloses an identical composition as instantly claimed, the properties, such as the forming of an eutectic mixture, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
In regards to claim 4, the combined amounts of menthol and camphor is taught to be 5.5% by weight (see Saijo, paragraph 0040), which falls into the range of the instantly claimed 4 wt. % or more.
In regards to claim 17, the prior art teaches the same composition and process for forming said spray composition described by applicants instant application, but applicants observation that it also has a ‘drying rate’ measurement as determined by gravimetric evaluation does not give it patentable weight, since it is the same composition and same process of making, as adding a characterization to a prior art invention is not patentable. Measurement of physical properties of known compositions is not patentable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) as evidenced by US Patent 6653352 B2 (Barr, 2003).

The teachings of Saijo have been described supra in regards to claims 1, 3-4, and 17. Further, in regards to claim 8, Saijo teaches another example of an aerosol composition comprising ethanol in an amount of 10.0% by weight (see Saijo, page 3, paragraph 0038). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Saijo does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Saijo with a reasonable expectation of success to obtain the topical analgesic spray composition. 

A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court .

Claims 1-5, 7-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) in view of US Patent 6653352 B2 (Barr, 2003) as evidenced by NPL2 (DrugBank, 2021; screen shot of go.drugbank.com/drugs/DB11323).

The teachings of Saijo have been described supra in regards to claims 1, 3-4, 8, and 17.
Saijo is silent on the use of histamine dihydrochloride, propane, isobutane, any combinations thereof, or the use of a fragrance.

Barr teaches a composition used for neutralizing discomfort (see Barr, abstract) in the form of spray (see Barr, column 7, lines 7-10) comprising menthol (see Barr, column 5, lines 20-24) and ethanol (see Barr, column 4, lines 60-67). 
In regards to claim 2, Barr teaches the use of histamine dihydrochloride (see Barr, column 4, lines 25-29) as an analgesic (see Barr, column 12, lines 17-25). Barr teaches that the histamine dihydrochloride is used in an amount between 0.001% and about 1.0 wt. % (see Barr, column 4, lines 31-33). 
In regard to claim 7,  Barr teaches that the propellant in the spray is selected from the group butane, propane, isobutane, or combinations thereof (see Barr, column 7, lines 13-15). 


In regards to the use of histamine dihydrochloride in the composition, Saijo teaches an analgesic spray composition comprising multiple analgesic compounds such as menthol, methyl salicylate, and glycol salicylate (see Saijo, paragraph 0040; NPL2, background) and Barr teaches that histamine dihydrochloride is an analgesic compound (see Barr, column 12, lines 17-25). It would be obvious to one with ordinary skill in the art to simply substitute one of the known analgesic compounds of Saijo (i.e. glycol salicylate or methyl salicylate) for another known analgesic compound like the histamine dihydrochloride of Barr to obtain predictable results with a reasonable expectation of success of formulating an anti-inflammatory analgesic aerosol spray. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results.
In regards to the use of isobutane, propane, butane, or combinations thereof as the propellant, one with ordinary skill in the art would be motivated to simply substitute the butane of Saijo with a combination of isobutane and propane, as these are shown to be equivalents of one another in the art . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) in view of US Patent 6653352 B2 (Barr, 2003) as applied to claims 1-5, 7-8, and 17 above, and further in view of US PGPUB 20060057075 A1 (Arkin, 2006).

The teachings of the combination of Saijo and Barr have been described supra. 
The combination of Saijo and Barr is silent on the use of isopentane as a propellant. 

Arkin teaches a spray composition comprising menthol (see Arkin, paragraph 0065), camphor (see Arkin, paragraph 0062), ethanol in the amount of 0.01 wt. % to about 15 wt. % (see Arkin, paragraph 0109), and a propellant, such as dimethyl ether, n-butane, propane, or isopentane, in the amount from about 3 wt. % to about 50 wt. % (see Arkin, paragraph 0029). 

In regards to claim 6, it would be obvious to one with ordinary skill in the art to combine the teachings of Saijo and Barr with the teachings of Arkin to formulate a spray composition comprising isopentane as the propellant as it is listed as an equivalent to n-butane, dimethyl ether, and propane, which are the propellants used in the compositions of Saijo and Barr. One with ordinary skill in the art would be motivated to simply substitute the propellant of Saijo and Barr with the isopentane of Arkin to .

Claims 9-10, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) in view of US Patent 6653352 B2 (Barr, 2003) as applied to claims 1-5, 7-8, and 17 above, and further in view of US PGPUB 20190060193 A1 (Schmaus, 2019).

The teachings of the combination of Saijo and Barr have been described supra. 
	The combination of Saijo and Barr is silent on the use of a film-forming agent, essential oil, or fragrance.

	Schmaus teaches an aerosol spray (see Schmaus, paragraph 0038) for inhibiting stinging, pricking, tingling and burning sensations on the skin (see Schmaus, abstract). The composition comprises menthol (see Schmaus, paragraph 0269), camphor (see Schmaus, paragraph 0134), ethanol (see Schmaus, paragraph 0281), and a propellant (see Schmaus, paragraph 0301). 
	In regards to claims 9-10, Schmaus further teaches that the composition comprises vinyl pyrrolidone/dimethylaminoethyl methacrylate/vinyl caprolactam terpolymers (see Schmaus, paragraph 0123). Further, Schmaus teaches an example of a calming body spray (see Schmaus, paragraph 0333) comprising acylates/C10-30 alkyl acrylate crosspolymer in the amount of 0.2% by weight. Acylates/C10-30 alkyl acrylate crosspolymer is listed as an equivalent of vinyl pyrrolidone/dimethylaminoethyl methacrylate/vinyl caprolactam terpolymers (see Schmaus, paragraph 0123), thus it would be obvious to use one or the other in similar or same amounts in similar compositions. 


	In regards to claims 9-10, 13-14, and 16, it would be obvious to one with ordinary skill in the art to combine the teachings of Saijo, Barr, and Schmaus to formulate a spray composition comprising 3.0% by weight of 1-menthol, 2.5% of camphor by weight, 39.8% by weight of ethanol, 75% by weight of a propellant such as propane, isobutane, butane, or combinations thereof, 0.001 % to about 1.0% by weight of histamine dihydrochloride, 0.2% of vinyl pyrrolidone/dimethylaminoethyl methacrylate/vinyl caprolactam terpolymers, and 0.2% by weight of an essential oil/fragrance as all references teach an analgesic spray composition with similar compounds to provide a calming effect such as reducing stinging, pain, or discomfort. Further, the essential oils taught by Schmaus have relatively low volatility (see Schmaus, paragraph 0275) which is desirable as it helps with the stability of the composition while also providing a pleasant aroma. It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the composition of Saijo and Barr with the essential oils and polymer of Schmaus according to the known method of making an anti-inflammatory analgesic aerosol (see Saijo, page 4, paragraph 0040) to yield predictable results with a reasonable expectation of success of formulating a stabilized analgesic spray composition. One with ordinary skill in the art would be motivated to combine prior art elements with a reasonable expectation of success.

Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) in view of US Patent  as applied to claims 1-5, 7-8, and 17 above, and further in view of US PGPUB 20190060193 A1 (Schmaus, 2019) and US Patent 6133327 (Kimura, 2000).

The teachings of the combination of Saijo and Barr have been described supra. 
	The combination of Saijo and Barr is silent on the use of sensate.

	The teachings of Schmaus have been described supra in regards to claims 9-10, 13-14, and 16. Further, Schmaus teaches the use of isopulegol as a cooling agent, along with menthol (see Schmaus, paragraph 0269). 
	Kimura teaches an aerosol composition that has a durable cooling effect and has a calmative effect on pain (see Kimura, abstract). The composition comprises menthol, camphor in the amounts of 0.001 to 10% by weight of the total amount of the preparation (see Kimura, column 3, lines 17-21) , a propellant such as butane and propane in the amount of 30 to 90% by weight (see Kimura, column 2, lines 30-35), and ethanol in the amount of 0.3 to 65% by weight of the preparation (see Kimura, column 1, lines 59-65). 

	In regards to claims 11-12, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Saijo and Barr with Schmaus and Kimura as all of the references teach similar spray compositions with similar compounds in overlapping amounts. Further, Schmaus teaches that isopulegol and menthol are both cooling agents (see Schmaus, paragraph 0269) and Kimura teaches that the amount to use the refrigerant (i.e. cooling agent) is from 0.001 to 10% by weight of the total preparation. It would be obvious to one with ordinary skill in the art to combine the composition of Saijo and Barr with the isopulegol of Schmaus in the amount taught by Kimura according to the known method of preparing an aerosol composition (see Kimura, column 3, lines 40-51) to yield .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2000225360A (Saijo, 2000; machine translation from Google Patents attached) in view of US Patent 6653352 B2 (Barr, 2003) as applied to claims 1-5, 7-8, and 17 above, and further in view of NPL1 (Arthritis Foundation, 2016; screen shot of Wayback Machine from https://web.archive.org/web/20160504235726/http://blog.arthritis.org/living-with-arthritis/health-benefits-flaxseed-anti-inflammatory/).

The teachings of the combination of Saijo and Barr have been described supra. 
	The combination of Saijo and Barr is silent on the use of linseed oil.

	NPL1 teaches that flaxseed (AKA linseed) is a known anti-inflammatory (see NPL1, page 1, paragraph 3). Further, NPL1 teaches that flaxseed oil contains the highest amount of alpha-linoleic acid, which is an omega-3 fatty acid and also decreases pro-inflammatory compounds (see NPL1, page 1, paragraph 4).

	In regards to claim 15, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Saijo and Barr with NPL1 to formulate an anti-inflammatory analgesic spray composition, as taught in Saijo, as flaxseed oil is known to have beneficial compounds such as alpha-linoleic acid, that reduce pro-inflammatory compounds. One with ordinary skill in the art would be motivated to combine the spray composition of Saijo and Barr with the flaxseed 
Further, in regards to the limitation of the composition comprising 0.005 to 0.05 wt. % of linseed oil, it is noted that the amount of flaxseed oil is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan as NPL1 teaches that there are known side effects of using flaxseed oil, such as low cholesterol and increased bleeding (see NPL1, page 2, paragraph 4).  Applicant is advised that recitation of dosages, without more, is generally insufficient to patentably distinguish over the prior art.

Claims 20, 22-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6133327 (Kimura, 2000) in view of US PGPUB 20190060163 A1 (Schmaus, 2019).

The teachings of Kimura have been described supra in regards to claims 11-12. In regards to claim 20, Kimura further teaches that the aerosol composition is a concentrate (see Kimura, abstract). The concentrate comprises of menthol and camphor in the amounts of 0.001 to 10% by weight individually of the total amount of the preparation (see Kimura, column 3, lines 17-21) , a propellant such as butane and propane in the amount of 30 to 90% by weight (see Kimura, column 2, lines 30-35), and ethanol in the amount of 0.3 to 65% by weight of the preparation (see Kimura, column 1, lines 59-65). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 22, as Kimura discloses an identical composition as instantly claimed, the properties, such as the forming of an eutectic mixture, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
In regards to claim 23, as Kimura teaches that menthol and camphor in the amounts of 0.001 to 10% by weight individually of the total amount of the preparation (see Kimura, column 3, lines 17-21) the combined amounts of menthol and camphor is taught to be 20% by, which falls into the range of the instantly claimed 20 wt. % or more. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Kimura is silent on the composition comprising a film-forming agent, a sensate, essential oil, or fragrance. 

In regards to claims 20 and 24, Schmaus teaches an aerosol spray (see Schmaus, paragraph 0038) for inhibiting stinging, pricking, tingling and burning sensations on the skin (see Schmaus, abstract). The composition comprises menthol (see Schmaus, paragraph 0269), camphor (see Schmaus, paragraph 0134), ethanol (see Schmaus, paragraph 0281), and a propellant (see Schmaus, paragraph 0301). Schmaus further teaches that the composition comprises vinyl pyrrolidone/dimethylaminoethyl methacrylate/vinyl caprolactam terpolymers (see Schmaus, paragraph 0123). Further, Schmaus teaches an example of a calming body spray (see Schmaus, paragraph 0333) comprising acylates/C10-30 alkyl prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	In regards to claims 25-26,  Schmaus teaches the use of isopulegol as a cooling agent, along with menthol (see Schmaus, paragraph 0269).
	In regards to claims 27-28 and 30, Schmaus teaches the use of essential oils such as oil of cloves and mint oil (see Schmaus, paragraph 0275). Further Schmaus teaches that the essential oils are usually used as aroma components (i.e. fragrance). Schmaus teaches a range from 0.1 to 1.0% by weight of a fragrance in the different embodiments of the invention (see Schmaus, paragraphs 329-341; table 1). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Kimura with the teachings of Schmaus as both references teach similar spray compositions with similar compounds in overlapping amounts as it is obvious to combine 2 similar compositions used for the same purpose to form a 3rd composition that is more stable, has a pleasant aroma, and is able to inhibit stinging, pricking, tingling and burning sensations on the skin. Further, Schmaus teaches that isopulegol and menthol are both cooling agents (see Schmaus, paragraph 0269) and Kimura teaches that the amount to use the refrigerant (i.e. cooling agent) is from 0.001 to 10% by weight of the total preparation. It would be obvious to one with ordinary skill in the art to combine the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6133327 (Kimura, 2000) in view of US PGPUB 20190060163 A1 (Schmaus, 2019) as applied to claims 20, 22-28, and 30 above, and further in view of US Patent 6653352 B2 (Barr, 2003).

The teachings of the combination of Kimura and Schmaus have been described supra.
The combination of Kimura and Schmaus is silent on the use of histamine dihydrochloride.

In regards to claim 21, Barr teaches the use of histamine dihydrochloride (see Barr, column 4, lines 25-29) as an analgesic (see Barr, column 12, lines 17-25). Barr teaches that the histamine dihydrochloride is used in an amount between 0.001% and about 1.0 wt. % (see Barr, column 4, lines 31-33). 

It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Kimura and Schmaus with the teachings of Barr as Barr teaches that the histamine dihydrochloride is an analgesic (see Barr, paragraph ) and Kimura teaches that the composition comprises an analgesic agent (see Kimura, column 3, lines 1-4). It would be obvious to one with ordinary skill in the art to simply substitute one of the known analgesic compounds of Kimura (i.e. methyl salicylate) for another known analgesic compound like the histamine dihydrochloride of Barr to . 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6133327 (Kimura, 2000) in view of US PGPUB 20190060163 A1 (Schmaus, 2019) as applied to claims 20, 22-28, and 30 above, and further in view of NPL1 (Arthritis Foundation, 2016; screen shot of Wayback Machine from https://web.archive.org/web/20160504235726/http://blog.arthritis.org/living-with-arthritis/health-benefits-flaxseed-anti-inflammatory/).

The teachings of the combination of Kimura and Schmaus have been described supra.
The combination of Kimura and Schmaus is silent on the use of linseed oil.

The teachings of NPL1 have been described supra. 

In regards to claim 29, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Kimura and Schmaus with NPL1 to formulate an anti-inflammatory analgesic spray composition as flaxseed oil is known to have beneficial compounds such as alpha-linoleic acid, that reduce pro-inflammatory compounds and Kimura teaches that the composition 
Further, in regards to the limitation of the composition comprising 0.005 to 0.05 wt. % of linseed oil, it is noted that the amount of flaxseed oil is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan as NPL1 teaches that there are known side effects of using flaxseed oil, such as low cholesterol and increased bleeding (see NPL1, page 2, paragraph 4).  Applicant is advised that recitation of dosages, without more, is generally insufficient to patentably distinguish over the prior art.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        



/A.A.A./Examiner, Art Unit 1611